Case 1:19-cv-21724-BB Document 233 Entered on FLSD Docket 03/23/2021 Page 1 of 24




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 19-cv-21724-BLOOM/McAliley


  HAVANA DOCKS CORPORATION,

                  Plaintiff,

  vs.

  CARNIVAL CORPORATION, d/b/a
  Carnival Cruise Lines, a foreign corporation,

                  Defendant.
                                                  /


          CARNIVAL CORPORATION’S MOTION TO COMPEL THE PRODUCTION
          OF REDACTED COMMUNICATIONS WITH GOVERNMENT LOBBYISTS

           Pursuant to Federal Rule of Civil Procedure 37(a) and the March 12, 2021, order of this

  Court [D.E. 230], Defendant Carnival Corporation (“Carnival”), by and through the undersigned

  counsel, files this Motion to Compel Plaintiff Havana Docks Corporation (“Havana Docks”) to

  produce redacted communications to public relations government lobbyists Plaintiff has withheld

  on the basis of the work-product privilege. In support of this motion, Carnival states as follows:

                                          INTRODUCTION

           On January 11, 2021, the Court held a hearing, among other things, on the parties’ privilege

  log disputes. At the conclusion of the hearing, the Court ordered the parties to engage in a labor

  intensive,” and “very robust exchange of information. 1” The Court further ordered the parties to

  submit a briefing schedule for the disputed privilege entries that remained after the parties’




  1
      Ex 1, January 11, 2021, Discovery Hearing Transcript, 100:12‒21.
Case 1:19-cv-21724-BB Document 233 Entered on FLSD Docket 03/23/2021 Page 2 of 24




  conferral. 2 Pursuant to the Court’s order, Carnival and Plaintiff have engaged in a candid and

  substantive conferral process over the course of several days.

            As a result of the conferral process, Plaintiff de-designated and produced a total of 67

  documents from its amended privilege log. Of the 67 de-designated documents Plaintiff produced,

  36 were produced with redactions. After carefully reviewing the de-designated documents in view

  of the corresponding privilege log entries and the parties earlier conferrals, Carnival requested a

  follow up conferral on 24 of the de-designated documents. The de-designated documents in

  question primarily contain discussions with public relations government lobbyists without any

  attorney or legal advice included in the communications. After conferring with Plaintiff on those

  documents, Carnival seeks the production of 10 de-designated documents without redactions on

  the basis that neither Plaintiff’s privilege log entries, the plain language of the documents, nor

  Plaintiff’s explanations in conferral show how instructions to, and summaries from, public

  relations government lobbyists concerning efforts to influence the Department of State, the

  Department of Treasury, or the National Security Council to facilitate the filing of law suits were

  made for the purpose of rending legal services.

                                        LEGAL STANDARD

            The purpose of the attorney work-product protection is straight-forward: “protect the

  integrity of the adversary process” by allowing lawyers to work within a degree of privacy from

  the opposing party and its counsel. Drummond Co., Inc. v. Conrad & Scherer, LLP, 885 F.3d

  1324, 1335 (11th Cir. 2018) (citing Hickman v. Taylor, 329 U.S. 495, 510 (1947)). Federal

  procedural rule 26 codifies the protections prescribed by the Supreme Court in Hickman v. Taylor,

  protecting the documents and tangible things that parties, their lawyers, and their consultants


  2
      Id. at 104:18‒23.


                                                    2
Case 1:19-cv-21724-BB Document 233 Entered on FLSD Docket 03/23/2021 Page 3 of 24




  prepare in anticipation of litigation.      329 U.S. 495, 510 (1947); Fed. R. Civ. P. 26(b)(3)

  (“Ordinarily, a party may not discover documents and tangible things that are prepared in

  anticipation of litigation or for trial by or for another party or its representative (including the other

  party’s attorney, consultant, surety, indemnitor, insurer, or agent)”). However, this powerful

  protection “extends only to work product made for the purpose of facilitating the rendition of legal

  services to the client.” 3 In re Grand Jury Investigation, 769 F.2d 1485, 1487 (11th Cir. 1985);

  Ala. Aircraft Indus., Inc. v. Boeing Co., 2016 WL 9781826, at *5 (N.D. Ala. Mar. 24, 2016), (non-

  lawyer work is only protected “to the extent it contributes or amounts to legal work”).

           It is not enough to simply claim the privilege of work-product protection; the underlying

  facts must demonstrate the legal nature of each document and show that each document was

  specifically created in anticipation of litigation. See Campero USA Corp. v. ADS Foodservice,

  LLC, 916 F. Supp. 2d 1284, 1288 (S.D. Fla. 2012) (McAliley, J.). “A failure of proof as to any

  element causes the claim of privilege to fail.” Bridgewater v. Carnival Corp., 286 F.R.D. 636,

  639 (S.D. Fla. 2011) (McAliley, J.) (quoting N.C. Elec. Membership Corp. v. Carolina Power &

  Light Co., 110 F.R.D. 511, 515 (M.D. N.C. 1986)). This well-settled “heavy” burden is placed on

  the party claiming the privilege for good reason; privileges cut against a “predominant principle”

  of our judicial system: “utilizing all rational means for ascertaining truth.” Id. (citing U.S. v. Nixon,

  418 U.S. 683, 710 (1974)).

           Though a court’s fact-specific inquiry is required to determine privilege, as a general

  matter, “public relations advice, even if it bears on anticipated litigation, falls outside the ambit of

  protection of the so-called ‘work product’ doctrine embodied in Rule 26(b)(3), Fed.R.Civ.P.” A

  & R Body Specialty & Collision Works, Inc. v. Progressive Cas. Ins. Co., 2013 WL 6044342, at


  3
      Emphasis added unless otherwise stated.


                                                      3
Case 1:19-cv-21724-BB Document 233 Entered on FLSD Docket 03/23/2021 Page 4 of 24




  *2 (D. Conn. Nov. 14, 2013). Similarly, the work product doctrine does not protect pure lobbying

  work, even when conducted in parallel with ongoing or anticipated litigation. See, e.g., P. & B.

  Marina, Limited Partnership v. Logrande, 136 F.R.D. 50, 59 (E.D.N.Y. 1991) (“[s]ummaries of

  legislative meetings, progress reports, and general updates on lobbying activities do not constitute

  legal advice and, therefore, are not protected by the work-product immunity”). That includes

  lawyers who “sometimes act as lobbyists.” In re Grand Jury Subpoenas dated March 9, 2001,

  179 F. Supp. 2d 270, 285 n.6 (S.D.N.Y. 2001) (“matters conveyed to the attorney for the purpose

  of having the attorney fulfill the lobbyist role do not become privileged by virtue of the fact that

  the lobbyist has a law degree or may under other circumstances give legal advice to the client”).

  An in camera review is appropriate where the party asserting privilege has done all that it

  reasonably could to establish privilege. MapleWood Partners, L.P. v. Indian Harbor Ins. Co., 295

  F.R.D., n.4 (S.D. Fla. 2013) (quoting Campero USA Corp., 916 F. Supp. 2d at n.4.)).

         An in camera review of each of the ten redacted de-designated documents is warranted

  here based on the parties’ conferral, the generic privilege log entries, and the text of the documents

  that show the sum and substance of each communication was made for the purpose of providing

  public relations and government lobbying services. Thus, if the Court determines that Plaintiff

  fails to show how the underlying facts demonstrate the legal nature of each document and that each

  document was specifically created for the rendition of legal services, Plaintiff should be compelled

  to produce each of the challenged documents without redactions.

                                             ARGUMENT

         A.      Plaintiff Fails To Show How Each Document Was Prepared In Anticipation.

         Plaintiff fails to established the legal nature of any of the ten challenged redacted

  documents, and fails to establish that any were prepared in anticipation of litigation. Plaintiff

  appears to rely on a self-serving layperson’s sense of “in anticipation of litigation,” meaning but


                                                    4
Case 1:19-cv-21724-BB Document 233 Entered on FLSD Docket 03/23/2021 Page 5 of 24




  for an anticipated litigation the communications with lobbyists would not have been had. That

  view looks right past the animating rationale of the work product privilege. As courts in this

  district have explained, the “animating rationale” behind the work product privilege, especially

  when concerning non-lawyers, is to protect work that “contributes to or amounts to legal work.”

  Ala. Aircraft Indus., Inc., 2016 WL 9781826 at *5 (non-lawyer work is only protected “to the

  extent it contributes or amounts to legal work”); In re Grand Jury Investigation, 769 F.2d at 1487

  (work product protection “extends only to work product made for the purpose of facilitating the

  rendition of legal services to the client.”). As stated more fully below, a review of each document

  shows how each communication was prepared for the purpose of providing non-legal services,

  primarily influencing the Department of State, the Department of Treasury, and the National

  Security Council.

                 1.      Plaintiff Has Not Shown That Document                                    Was
                         Prepared In Anticipation Of Litigation.

         Neither the privilege log entry for de-designated document                                nor

  the text of the document supports the assertion that it is was prepared in anticipation of litigation

  or for the purpose of providing legal services. To the contrary, the text of the document supports

  the assertion that the non-attorney communication was prepared for the purpose of providing

  public relations and government lobbying services. P. & B. Marina, Limited Partnership, 136

  F.R.D. at 59 (“[s]ummaries of legislative meetings, progress reports, and general updates on

  lobbying activities do not constitute legal advice and, therefore, are not protected by the work-

  product immunity”). The privileges Plaintiff asserts for this document are common interest

  protection 4 and the work product privilege. The privilege log document title for de-designated



  4
    Plaintiff asserts that Havana Docks and non-party Javier Garcia-Bengochea were jointly
  represented and enjoy a common interest protection                                      .


                                                   5
Case 1:19-cv-21724-BB Document 233 Entered on FLSD Docket 03/23/2021 Page 6 of 24
Case 1:19-cv-21724-BB Document 233 Entered on FLSD Docket 03/23/2021 Page 7 of 24
Case 1:19-cv-21724-BB Document 233 Entered on FLSD Docket 03/23/2021 Page 8 of 24
Case 1:19-cv-21724-BB Document 233 Entered on FLSD Docket 03/23/2021 Page 9 of 24




         The context of the correspondence and the non-lawyers, lobbyists, and ambassador

  involved, this document reflects that it was prepared in the course of performing public relations

  and government lobbying services. See In re Grand Jury Subpoenas, 179 F. Supp. 2d at n.6; Ala.

  Aircraft Indus., Inc., 2016 WL 9781826, at *5; A & R Body Specialty & Collision Works, Inc, 2013

  WL 6044342 at *2. Protecting this document undermines the integrity of the adversary process

  and impairs Carnival’s ability to ascertain the truth. Drummond Co., Inc., 885 F.3d at 1335.

  Plaintiff fails to show that it has met its heavy burden to claim of privilege. Campero USA Corp.,

  916 F. Supp. at 1288; Bridgewater, 286 F.R.D. at 639. The text of de-designated document

                      , coupled with the vague and non-descriptive privilege log description, warrants

  an in camera review. MapleWood Partners, L.P., 295 F.R.D. at n.4. If the Court determines the

  redacted text is not privileged, the Plaintiff should be compelled to produce de-designated

  document                               without redactions.

                 3.        Plaintiff Has Not Shown That Document                                   Was
                           Prepared In Anticipation Of Litigation.

         Neither the privilege log entry for de-designated document                                 nor

  the text of the document supports the assertion that it is legal in nature or was prepared for the

  rendition of legal services. To the contrary, the text of the document supports the assertion that

  the non-attorney communication was prepared for the purpose of providing public relations and

  government lobbying services. P. & B. Marina, Limited Partnership, 136 F.R.D. at 59. The

  privileges Plaintiff asserts for this document are common interest protection and the work product

  privilege. The privilege log document title for de-designated document

  indicates                                                    . The privilege log describes the subject

  of the communication as




                                                    9
Case 1:19-cv-21724-BB Document 233 Entered on FLSD Docket 03/23/2021 Page 10 of 24




          An examination of the text of the de-designated communication reveals that the document

   is




          The context of the correspondence and the non-lawyers and lobbyists involved, this

   document reflects that it was prepared in the course of seeking and performing public relations and

   government lobbying services, not legal services. See In re Grand Jury Subpoenas, 179 F. Supp.

   2d at n.6; Ala. Aircraft Indus., Inc., 2016 WL 9781826, at *5; A & R Body Specialty & Collision

   Works, Inc, 2013 WL 6044342 at *2. Protecting this document undermines the integrity of the

   adversary process and impairs Carnival’s ability to ascertain the truth. Drummond Co., Inc., 885

   F.3d at 1335. Plaintiff fails to show that it has met its heavy burden to claim of privilege. Campero

   USA Corp., 916 F. Supp. at 1288; Bridgewater, 286 F.R.D. at 639. The text of de-designated

   document                              , coupled with the vague and non-descriptive privilege log

   description, warrants an in camera review. MapleWood Partners, L.P., 295 F.R.D. at n.4. If the

   Court determines the redacted text is not privileged, the Plaintiff should be compelled to produce

   de-designated document                                without redactions.

                  4.      Plaintiff Has Not Shown That Document                                    Was
                          Prepared In Anticipation Of Litigation.

          Neither the privilege log entry for de-designated document                                nor

   the text of the document supports the assertion that it was prepared in anticipation of litigation or



                                                    10
Case 1:19-cv-21724-BB Document 233 Entered on FLSD Docket 03/23/2021 Page 11 of 24




   for the purpose of providing legal services. To the contrary, the text of the document supports the

   assertion that the non-attorney communication was prepared for the purpose of providing public

   relations and government lobbying services. P. & B. Marina, Limited Partnership, 136 F.R.D. at

   59. The privileges Plaintiff asserts for this document are common interest protection and the work

   product privilege. The privilege log document title for de-designated document

               indicates                                                         . The privilege log

   describes the subject of the communication as



          An examination of the text of the de-designated communication reveals that is




          The context of the correspondence and the non-lawyers and lobbyists involved, this

   document reflects that it was prepared for the purpose of providing public relations and

   government lobbying services, not legal services. See In re Grand Jury Subpoenas, 179 F. Supp.




                                                   11
Case 1:19-cv-21724-BB Document 233 Entered on FLSD Docket 03/23/2021 Page 12 of 24




   2d at n.6; Ala. Aircraft Indus., Inc., 2016 WL 9781826, at *5; A & R Body Specialty & Collision

   Works, Inc, 2013 WL 6044342 at *2. Protecting this document undermines the integrity of the

   adversary process and impairs Carnival’s ability to ascertain the truth. Drummond Co., Inc., 885

   F.3d at 1335. Plaintiff fails to show that it has met its heavy burden to claim of privilege. Campero

   USA Corp., 916 F. Supp. at 1288; Bridgewater, 286 F.R.D. at 639. The text of de-designated

   document                              , coupled with the vague and non-descriptive privilege log

   description, warrants an in camera review. MapleWood Partners, L.P., 295 F.R.D. at n.4. If the

   Court determines the redacted text is not privileged, the Plaintiff should be compelled to produce

   de-designated document                                without redactions.

                  5.       Plaintiff Has Not Shown That Document                                   Was
                           Prepared In Anticipation Of Litigation.

          Neither the privilege log entry for de-designated document                                nor

   the text of the document supports the assertion that it was prepared in anticipation of litigation or

   for the purpose of providing legal services. To the contrary, the text of the document supports the

   assertion that the non-attorney communication was prepared for the purpose of providing public

   relations and government lobbying services. P. & B. Marina, Limited Partnership, 136 F.R.D. at

   59. The privileges Plaintiff asserts for this document are common interest protection and the work

   product privilege. The privilege log document title for de-designated document

               indicates                                             . The privilege log describes the

   subject of the communication as



          An examination of the text of the de-designated communication reveals that




                                                    12
Case 1:19-cv-21724-BB Document 233 Entered on FLSD Docket 03/23/2021 Page 13 of 24




          The context of the correspondence and the non-lawyers and lobbyists involved, this

   document reflects that it was prepared for the purpose of providing public relations and

   government lobbying services, not legal services. See In re Grand Jury Subpoenas, 179 F. Supp.

   2d at n.6; Ala. Aircraft Indus., Inc., 2016 WL 9781826, at *5; A & R Body Specialty & Collision

   Works, Inc, 2013 WL 6044342 at *2. Protecting this document undermines the integrity of the

   adversary process and impairs Carnival’s ability to ascertain the truth. Drummond Co., Inc., 885

   F.3d at 1335. Plaintiff fails to show that it has met its heavy burden to claim of privilege. Campero

   USA Corp., 916 F. Supp. at 1288; Bridgewater, 286 F.R.D. at 639. The text of de-designated

   document                           , coupled with the vague and non-descriptive privilege log

   description, warrants an in camera review. MapleWood Partners, L.P., 295 F.R.D. at n.4. If the

   Court determines the redacted text is not privileged, the Plaintiff should be compelled to produce

   de-designated document                                without redactions.

                  6.      Plaintiff Has Not Shown That Document                                    Was
                          Prepared In Anticipation Of Litigation.

          Neither the privilege log entry for de-designated document                                nor

   the text of the document supports the assertion that it was prepared in anticipation of litigation or



                                                    13
Case 1:19-cv-21724-BB Document 233 Entered on FLSD Docket 03/23/2021 Page 14 of 24




   for the purpose of providing legal services. To the contrary, the text of the document supports the

   assertion that the non-attorney communication was prepared for the purpose of providing public

   relations and government lobbying services. P. & B. Marina, Limited Partnership, 136 F.R.D. at

   59. The privileges Plaintiff asserts for this document are common interest protection and the work

   product privilege. The privilege log document title for de-designated document

              indicates                                                               . The privilege

   log describes the subject of the communication as



          An examination of the text of the de-designated communication reveals that




                          .

          The context of the correspondence and the non-lawyers, lobbyists, and ambassador

   involved, this document reflects that it was prepared for the purpose of providing public relations

   and government lobbying services, not legal services. See In re Grand Jury Subpoenas, 179 F.

   Supp. 2d at n.6; Ala. Aircraft Indus., Inc., 2016 WL 9781826, at *5; A & R Body Specialty &




                                                   14
Case 1:19-cv-21724-BB Document 233 Entered on FLSD Docket 03/23/2021 Page 15 of 24
Case 1:19-cv-21724-BB Document 233 Entered on FLSD Docket 03/23/2021 Page 16 of 24




          An examination of the text of the de-designated communication reveals that is




          The context of the correspondence and the non-lawyers and lobbyists involved, this

   document reflects that it was prepared for the purpose of providing public relations and

   government lobbying services, not legal services. See In re Grand Jury Subpoenas, 179 F. Supp.

   2d at n.6; Ala. Aircraft Indus., Inc., 2016 WL 9781826, at *5; A & R Body Specialty & Collision

   Works, Inc, 2013 WL 6044342 at *2. Protecting this document undermines the integrity of the

   adversary process and impairs Carnival’s ability to ascertain the truth. Drummond Co., Inc., 885

   F.3d at 1335. Plaintiff fails to show that it has met its heavy burden to claim of privilege. Campero

   USA Corp., 916 F. Supp. at 1288; Bridgewater, 286 F.R.D. at 639. The text of de-designated

   document                              , coupled with the vague and non-descriptive privilege log

   description, warrants an in camera review. MapleWood Partners, L.P., 295 F.R.D. at n.4. If the

   Court determines the redacted text is not privileged, the Plaintiff should be compelled to produce

   de-designated document                                without redactions.

                  8.      Plaintiff Has Not Shown That Document                                    Was
                          Prepared In Anticipation Of Litigation.

          Neither the privilege log entry for de-designated document                                nor

   the text of the document supports the assertion that it was prepared in anticipation of litigation or

   for the purpose of providing legal services. To the contrary, the text of the document supports the



                                                    16
Case 1:19-cv-21724-BB Document 233 Entered on FLSD Docket 03/23/2021 Page 17 of 24




   assertion that the non-attorney communication was prepared for the purpose of providing public

   relations and government lobbying services. P. & B. Marina, Limited Partnership, 136 F.R.D. at

   59. The privileges Plaintiff asserts for this document are common interest protection and the work

   product privilege. The privilege log document title for de-designated document

              indicates                                                          . The privilege log

   describes the subject of the communication as



          An examination of the text of the de-designated communication reveals that is




                                                   17
Case 1:19-cv-21724-BB Document 233 Entered on FLSD Docket 03/23/2021 Page 18 of 24




          The context of the correspondence and the non-lawyers and lobbyists involved, this

   document reflects that it was prepared for the purpose of providing public relations and

   government lobbying services, not legal services. See In re Grand Jury Subpoenas, 179 F. Supp.

   2d at n.6; Ala. Aircraft Indus., Inc., 2016 WL 9781826, at *5; A & R Body Specialty & Collision

   Works, Inc, 2013 WL 6044342 at *2. Protecting this document undermines the integrity of the

   adversary process and impairs Carnival’s ability to ascertain the truth. Drummond Co., Inc., 885

   F.3d at 1335. Plaintiff fails to show that it has met its heavy burden to claim of privilege. Campero

   USA Corp., 916 F. Supp. at 1288; Bridgewater, 286 F.R.D. at 639. The text of de-designated

   document                              , coupled with the vague and non-descriptive privilege log

   description, warrants an in camera review. MapleWood Partners, L.P., 295 F.R.D. at n.4. If the

   Court determines the redacted text is not privileged, the Plaintiff should be compelled to produce

   de-designated document                                without redactions.

                  9.       Plaintiff Has Not Shown That Document                                    Was
                           Prepared In Anticipation Of Litigation.

          Neither the privilege log entry for de-designated document                                 nor

   the text of the document supports the assertion that it was prepared in anticipation of litigation or

   for the purpose of providing legal services. To the contrary, the text of the document supports the

   assertion that the non-attorney communication was prepared for the purpose of providing public

   relations and government lobbying services. P. & B. Marina, Limited Partnership, 136 F.R.D. at

   59. The privileges Plaintiff asserts for this document are common interest protection and the work

   product privilege. The privilege log document title for de-designated document

               indicates                                        . The privilege log describes the subject

   of the communication as




                                                    18
Case 1:19-cv-21724-BB Document 233 Entered on FLSD Docket 03/23/2021 Page 19 of 24




          An examination of the text of the de-designated communication reveals that is




          .7

          The context of the correspondence and the non-lawyers and lobbyists involved, this

   document reflects that it was prepared for the purpose of providing public relations and

   government lobbying services, not legal services. See In re Grand Jury Subpoenas, 179 F. Supp.



   7




                                                 19
Case 1:19-cv-21724-BB Document 233 Entered on FLSD Docket 03/23/2021 Page 20 of 24




   2d at n.6; Ala. Aircraft Indus., Inc., 2016 WL 9781826, at *5; A & R Body Specialty & Collision

   Works, Inc, 2013 WL 6044342 at *2. Protecting this document undermines the integrity of the

   adversary process and impairs Carnival’s ability to ascertain the truth. Drummond Co., Inc., 885

   F.3d at 1335. Plaintiff fails to show that it has met its heavy burden to claim of privilege. Campero

   USA Corp., 916 F. Supp. at 1288; Bridgewater, 286 F.R.D. at 639. The text of de-designated

   document                             coupled with the vague and non-descriptive privilege log

   description, warrants an in camera review. MapleWood Partners, L.P., 295 F.R.D. at n.4. If the

   Court determines the redacted text is not privileged, the Plaintiff should be compelled to produce

   de-designated document                                without redactions.

                  10.      Plaintiff Has Not Shown That Document Number                            Was
                           Prepared In Anticipation Of Litigation.

          Neither the privilege log entry for de-designated document                                nor

   the text of the document supports the assertion that it was prepared in anticipation of litigation or

   for the purpose of providing legal services. To the contrary, the text of the document supports the

   assertion that the non-attorney communication was prepared for the purpose of providing public

   relations and government lobbying services. P. & B. Marina, Limited Partnership, 136 F.R.D. at

   59. The privileges Plaintiff asserts for this document are common interest protection and the work

   product privilege. The privilege log document title for de-designated document

               indicates                                      . The privilege log describes the subject

   of the communication as



          An examination of the text of the de-designated communication reveals that is a




                                                    20
Case 1:19-cv-21724-BB Document 233 Entered on FLSD Docket 03/23/2021 Page 21 of 24
Case 1:19-cv-21724-BB Document 233 Entered on FLSD Docket 03/23/2021 Page 22 of 24




          , coupled with the vague and non-descriptive privilege log description, warrants an in

   camera review. MapleWood Partners, L.P., 295 F.R.D. at n.4. If the Court determines the

   redacted text is not privileged, the Plaintiff should be compelled to produce de-designated

   document                             without redactions.

          Plaintiff has not met its heavy burden of proving that any of the challenged de-designated

   redacted documents warrant protection under the work product doctrine. A review of the visible

   text of each document reveals the communications were prepared for the purpose of providing

   public relations government lobbying services, not legal services. The text of the documents, the

   non-lawyers on the communications, and the generic privilege log recitations, particularly in light

   of the numerous and lengthy conferrals the parties have had on these documents warrants an in

   camera review and the production of each of the challenged documents without any redactions.

                                           CONCLUSION

          For the foregoing reasons, Carnival respectfully requests that the court conduct an in

   camera review of the following redacted de-designated documents and compel Plaintiff to produce

   each document without any redactions within three (3) days of the Court’s order:




   Dated: March 23, 2021                             Respectfully submitted,

   Pedro A. Freyre                                   By: /s/ Stuart H. Singer
   AKERMAN LLP                                           Stuart H. Singer
   (Florida Bar No. 192140)                              (Florida Bar No. 377325)
   98 SE 7th St., Suite 1100                             Pascual Oliu
   Miami, Florida 33131                                  (Florida Bar No. 107737)
   Telephone: (305) 374-5600                             Meredith Schultz
   Pedro.freyre@akerman.com                              (Florida Bar No. 29536)
                                                         Corey P. Gray
   George J. Fowler, III                                 (Florida Bar No. 0115473)
   (Pro Hac Vice)                                        BOIES SCHILLER FLEXNER LLP


                                                   22
Case 1:19-cv-21724-BB Document 233 Entered on FLSD Docket 03/23/2021 Page 23 of 24




   Luis Llamas                                      401 East Las Olas Blvd., Suite 1200
   (Florida Bar No. 89822)                          Fort Lauderdale, Florida 33301
   JONES WALKER LLP                                 Telephone: (954) 356-0011
   201 St. Charles Ave.                             ssinger@bsfllp.com
   New Orleans, LA 70170
   Telephone: (504) 582-8752
   gfowler@joneswalker.com

                               Attorneys for Carnival Corporation




                                              23
Case 1:19-cv-21724-BB Document 233 Entered on FLSD Docket 03/23/2021 Page 24 of 24




                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served on all

   counsel of record via the court’s CM/ECF System on March 23, 2021.


                                                    By:/s/ Corey P. Gray
                                                       Corey P. Gray




                                               24
